Case 2:20-cv-11064-FMO-MRW Document 136 Filed 09/10/21 Page 1 of 1 Page ID #:2772

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 20-11064 FMO (MRWx)                             Date    September 10, 2021
 Title             Jane Roe v. Yasiel Puig




 Present: The Honorable           Fernando M. Olguin, United States District Judge
             Gabriela Garcia                                None                          None
                Deputy Clerk                      Court Reporter / Recorder              Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                        None Present
 Proceedings:               (In Chambers) Order Re: Further Proceedings

       Having reviewed and considered the parties’ Joint Application to Extend the Discovery
Cutoff Dates (Dkt. 134, “Application”), IT IS ORDERED THAT:

         1. The Application (Document No. 134) is granted as set forth in this Order.

         2. All fact discovery shall be completed no later than November 22, 2021.1

        3. All expert discovery shall be completed by February 7, 2022. The parties must serve
their Initial Expert Witness Disclosures no later than December 6, 2021. Rebuttal Expert Witness
Disclosures shall be served no later than January 5, 2022.




                                                                                   00      :     00
                                                           Initials of Preparer          gga




         1
         Except as set forth in this order, the parties shall comply with all the dates and
requirements set forth in the Court’s Case Management Order of April 12, 2021 (Dkt. 51).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                            Page 1 of 1
